TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00274-CV


                                    Jason Sackett, Appellant

                                                 v.

                                 Jessica Marie Sackett, Appellee


             FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 18-3070-F395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 11, 2019. On October 11,

2019, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by October 21, 2019, would result in the dismissal of this

appeal for want of prosecution. To date, appellant has not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: December 19, 2019